 
Equity Pledge Agreement

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Equity Pledge Agreement
 
This Equity Pledge Agreement (this “Agreement”) is entered into by and among
Guangzhou Kanghui Agricultural Technology Co., Ltd. (“Kanghui”), Guangzhou Tanke
Industry Co., Ltd. (“Tanke” or the “Company”), and the undersigned shareholders
of Tanke (collectively the “Shareholders”) as of January 3, 2011 in Guangzhou,
the People’s Republic of China (the “PRC” or “China”). Kanghui, Tanke and the
Shareholders are each referred to in this Agreement as a “Party” and
collectively as the “Parties”.
 
RECITALS
 
a)           Kanghui, a company incorporated in the PRC as a wholly owned
foreign invested enterprise, has the expertise in consultancy of agricultural
technology and animal husbandry technology.
 
b)           Tanke is a company incorporated in China, and is engaged in the
business of development and research regarding technology of premixed additive
feed and feed additive; distribution and retail; import and export of goods and
technology (the “Business”).
 
c)           The undersigned Shareholders of Tanke collectively own 100% of the
equity interest of Tanke.
 
d)           Kanghui and the Company have executed a Consulting Services
Agreement (the “Consulting Services Agreement”) concurrently herewith, pursuant
to which the Company shall pay services fees (the “Consulting Services Fee”) to
Kanghui for consulting and related services in connection with the Business.
 
e)           In order to ensure that the Company will perform its obligations
under the Consulting Services Agreement, and in order to provide an additional
mechanism for Kanghui to enforce its rights to collect the Consulting Services
Fee from the Company, the Shareholders agree to pledge all their equity
interests in the Company as security for the performance of the obligations of
the Company under the Consulting Services Agreement, including payment of the
Consulting Services Fee.
 
NOW THEREFORE, Kanghui, the Company and the Shareholders through mutual
negotiations hereby enter into this Agreement based upon the following terms and
conditions:
 
1          Definitions and Interpretations
 
Unless otherwise provided in this Agreement, the terms in this Agreement shall
have the following meanings:
 
 
1

--------------------------------------------------------------------------------

 
Equity Pledge Agreement

--------------------------------------------------------------------------------

 

 
1.1
“Pledge” refers to the full content of Section 2 hereunder.

 

 
1.2
“Equity Interest” refers to all the equity interests in the Company legally held
by the Shareholders.

 

 
1.3
“Term of Pledge” refers to the period provided under Section 3.1 hereunder.

 

 
1.4
“Event of Default” refers to any event in accordance with Section 7.1 hereunder.

 
1.5           “Notice of Default” refers to the notice of default issued by
Kanghui in accordance with this Agreement.
 
1.6           “Rate of Pledge” means the ratio between the value of the Pledge
under this Agreement and the Consulting Fees under the Service Agreement.
 
2          Pledge
 
The Shareholders hereby pledge the Equity Interest to Kanghui as a security for
the obligations of the Company under the Consulting Services Agreement (the
“Pledge”). Pursuant thereto, Kanghui shall have priority in receiving payments
from the evaluation or the proceeds from the auction or sale of the Equity
Interest. The Equity Interest shall hereinafter be referred to as the “Pledged
Collateral”.
 
3
Rate of Pledge and Term of Pledge

 
 
3.1
The Rate of Pledge shall be 100% under this Agreement.

 
 
3.2
The Pledge shall take effect as of the date when the Pledge is recorded in the
Company’s Register of Shareholders, and shall remain effective for the maximum
period of time permitted by law unless it is early terminated in accordance with
this Agreement (the “Term”). Upon registration of the Pledge with the
Administration for Industry and Commerce, if a certain term of the Pledge is
required by the authorities, the Shareholders shall register the Pledge for the
maximum period permitted by the authorities and shall renew such term upon each
expiration of the above registered term.

 
 
3.3
During the Term, Kanghui shall be entitled to vote, control, sell, or dispose of
the Pledge Collateral in accordance with this Agreement in the event that the
Company does not perform its obligations under the Consulting Services
Agreement, including without limitations the failure to pay the Consulting
Services Fee.

 
 
3.4
During the Term, Kanghui shall be entitled to collect any and all dividends
declared or paid in connection with the Pledged Collateral.

 
 
2

--------------------------------------------------------------------------------

 
Equity Pledge Agreement

--------------------------------------------------------------------------------

 
4
Pledge Procedure and Registration

 
 
4.1
The Pledge shall be recorded in the Company’s Register of Shareholders. The
Shareholders shall, within ten (10) days after the date of this Agreement,
process the registration procedures with the Administration for Industry and
Commerce concerning the Pledge.

 
5
 Representations and Warranties of Shareholders

 
 
5.1
The Shareholders are the legal owners of the Pledged Collateral.

 
 
5.2
Other than to Kanghui, the Shareholders have not pledged the Pledged Collateral
to any other party, and the Pledged Collateral is not encumbered to any other
party.

 
 
5.3
Except as otherwise provided hereunder, Kanghui shall not be interfered by any
parties at any time when Kanghui is exercising its rights in accordance with
this Agreement, except: (i) as limited by applicable bankruptcy,
insolvency,  fraudulent transfer, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance or
other remedies at law or equity provided under the PRC law.

 
 
5.4
Shareholders shall not pledge or encumber the Equity Interest to any other
person except for Kanghui, except: (i) as limited by applicable bankruptcy,
insolvency,  fraudulent transfer, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance or
other remedies at law or equity provided under the PRC law .

 
6
Covenants of Shareholders

 
 
6.1
During the Term, the Shareholders represent and warrant to Kanghui for Kanghui’s
benefit that the Shareholders shall:

 
 
6.1.1
Not transfer or assign the Pledged Collateral, nor create or permit to create
any pledge or encumbrance to the Pledged Collateral which may adversely affect
the rights and/or benefits of Kanghui without Kanghui’s prior written consent.

 
 
6.1.2
Comply with the laws and regulations with respect to the Pledge; present to
Kanghui any notices, orders or advisements with respect to the Pledge that may
be issued or made by a competent PRC authority within five (5) days upon
receiving such notices, orders or advisements; comply with such notices, orders
or advisements; or object to the foregoing matters upon the reasonable request
of Kanghui or with written consent from Kanghui.

 
 
3

--------------------------------------------------------------------------------

 
Equity Pledge Agreement

--------------------------------------------------------------------------------

 
 
6.1.3
Timely notify Kanghui of any events which may affect the Pledged Collateral or
the Shareholders’ rights thereto, or which may change any of the Shareholders’
warranties or affect the Shareholders’ performance of their obligations under
this Agreement.

 
 
6.2
The Shareholders agree that Kanghui’s right to the Pledge pursuant to this
Agreement shall not be suspended or inhibited by any legal proceedings initiated
by the Shareholders, jointly or separately, or by any successor of or any person
authorized by the Shareholders.

 
 
6.3
The Shareholders represent and warrant to Kanghui that in order to protect and
perfect the security for the payment of the Consulting Services Fee, the
Shareholders shall execute in good faith and cause other parties who have
interests in the Pledged Collateral to execute all the title certificates,
contracts, and perform actions and cause other parties who have interests to
take action, as required by Kanghui.

 
 
6.4
The Shareholders represent and warrant to Kanghui or its appointed
representative (whether a natural person or a legal entity) that they will
execute all applicable and required amendments in connection with the
registration of the Pledge, and within a reasonable period of time upon request,
provide the relevant notice, order and decision regarding such registration to
Kanghui.

 
 
6.5
The Shareholders represent and warrant to Kanghui that they will abide by and
perform all relevant guarantees, covenants, warranties, representations and
conditions necessary to insure the rights of Kanghui under this Agreement. The
Shareholders shall compensate all the losses suffered by Kanghui as a result of
the Shareholders’ failure to perform any such guarantees, covenants, warranties,
representations or conditions.

 
7
Events of Default

 
 
7.1
The occurrence of any of the following events shall be regarded as an “Event of
Default”:

 
7.1.1 This Agreement is deemed illegal by a governing authority of the PRC, or
any or all of the Shareholders are incapable of continuing to perform the
obligations herein due to any reason except an event of force majeure;
 
7.1.2 The Company fails to timely pay the Consulting Services Fee in full as
required under the Consulting Services Agreement;
 
 
4

--------------------------------------------------------------------------------

 
Equity Pledge Agreement

--------------------------------------------------------------------------------

 
7.1.3 A Shareholder makes any materially false or misleading representation or
warranty under Section 5 herein, or breaches any warranty under Section 5
herein;
 
7.1.4 A Shareholder breaches any covenant under Section 6 herein;
 
7.1.5 A Shareholder breaches any terms and conditions of this Agreement;
 
7.1.6 A Shareholder pledges, encumbrances, transfers or assigns, causes to be
pledged, encumbranced, transferred or assigned, or otherwise abandons the
Pledged Collateral or Equity Interests without the prior written consent of
Kanghui;
 
7.1.7 The Company is incapable of repaying debt;
 
7.1.8 The assets of a Shareholder are adversely affected so as to cause Kanghui
to believe that such Shareholder’s ability to perform the obligations herein is
adversely affected; or
 
7.1.9 The successors or agents of Tanke refuse, or are only partly able, to
perform the payment obligations under the Consulting Services Agreement.
 
7.1.10 Any external loan, security, compensation, covenant or other compensation
liability of Shareholders  is due but is not repaid or performed.
 
 
7.2
A Shareholder shall immediately give a written notice to Kanghui if such
Shareholder is aware of or discovers that any event under Section 7.1 herein, or
any event that may result in any one of the foregoing events, has occurred or is
likely to occur.

 
 
7.3
Unless an Event of Default has been resolved to Kanghui’s satisfaction within
fifteen (15) days of its occurrence (the “Cure Period”), Kanghui may, at any
time thereafter, give a written default notice (the “Default Notice”) to the
Shareholders and require the Shareholders to immediately make full payment of
the then outstanding Consulting Services Fee and any other outstanding payables
in accordance with Section 8 herein.

 
8
Exercise of Remedies

 
 
8.1
Authorized action by Kanghui. The Shareholder hereby irrevocably appoint Kanghui
as the attorney-in-fact of the Shareholders for the purpose of carrying out the
security provisions of this Agreement and to take any action and execute any
instrument that Kanghui may deem necessary or advisable to accomplish the
purpose of this Agreement. Such power of attorney shall be effective
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral) by any person, upon the occurrence an Event of Default.
Kanghui shall not have any duty to exercise any such right or to preserve the
same and shall not be liable for any failure to do so or for any delay in doing
so.

 
 
5

--------------------------------------------------------------------------------

 
Equity Pledge Agreement

--------------------------------------------------------------------------------

 
If any Event of Default occurs, or is already proceeding, Kanghui shall have the
right to exercise the following rights:
 
 
(a)
Collect by legal proceedings or otherwise, and endorse and/or receive all
payments, proceeds and other sums and property now hereafter payable on or on
account of the Pledged Collateral;

 
 
(b)
Enter into any extension, reorganization, deposit, merger, consolidation or
other agreement pertaining to, or deposit, surrender, accept, hold or apply
other property in exchange for the Pledged Collateral;

 
 
(c)
Transfer the Pledged Collateral under Kanghui’s name or under an appointed
nominee;

 
 
(d)
Make any compromise or settlement, and take any action Kanghui deems advisable,
with respect to the Pledged Collateral;

 
 
(e)
Notify any obligor with respect to the Pledged Collateral to make payment
directly to Kanghui;

 
 
(f)
All rights of the Shareholders that they would otherwise be entitled to enjoy or
exercise with respect to the Pledged Collateral, including without limitation
the rights to vote and to receive distributions, shall cease without any further
action or notice, and all such rights shall thereupon become vested in Kanghui;
and

 
 
(g)
The Shareholders shall execute and deliver to Kanghui such other instruments as
the Kanghui may request in order to permit Kanghui to exercise the rights set
forth herein.

 
 
8.2
Other remedies. Upon the expiration of the Cure Period, Kanghui, in addition to
the remedies set forth in Section 8.1 or such other rights in law, equity or
otherwise, may, without notice to or demand on the Shareholders, opt for any of
the following:

 
 
(a)
Require the Shareholders to immediately pay all outstanding unpaid amounts due
under the Consulting Services Agreement;

 
 
(b)
Foreclose or otherwise enforce Kanghui’s security interest to the Pledged
Collateral in any manner permitted by law or provided under this Agreement;

 
 
6

--------------------------------------------------------------------------------

 
Equity Pledge Agreement

--------------------------------------------------------------------------------

 
 
(c)
Terminate this Agreement;

 
 
(d)
Exercise any and all rights as the beneficial and legal owner of the Pledge
Collateral, including without limitation, the transfer and exercise of voting
and any other rights to the Pledged Collateral; and

 
 
(e)
Exercise any and all rights and remedies of a secured party under applicable
laws.

 
 
8.3
Kanghui has priority in the receipt of payments from the proceeds of auction or
sale of the Pledged Collateral, in part or in whole, in accordance with legal
procedures, until all payment obligations under the Consulting Services
Agreement are satisfied.

 
 
8.4
The Shareholders shall not hinder Kanghui from exercising its rights in
accordance with this Agreement and shall give necessary assistance so that
Kanghui may exercise its rights in full.

 
9
Assignment

 
 
9.1
The Shareholders shall not assign or otherwise transfer the rights and
obligations herein without Kanghui’s prior written consent.

 
 
9.2
This Agreement shall be binding upon each of the Shareholders and their
respective successors and shall be binding on Kanghui and each of its successor
and assignee.

 
 
9.3
Upon the transfer or assignment by Kanghui of any or all of its rights and
obligations under the Consulting Services Agreement, Kanghui’s transferee or
assignee shall enjoy and undertake the same rights and obligations as Kanghui
under this Agreement. The Shareholders shall be notified of any such transfer or
assignment by a written notice and at the request of Kanghui, the Shareholders
shall execute such relevant agreements and/or documents with respect to such
transfer or assignment.

 
 
9.4
In the event of Kanghui’s change in control resulting in the transfer or
assignment of this Agreement, the successor to Kanghui and the Shareholders
shall execute a new equity pledge agreement.

 
10
Formalities, Fees and Other Charges

 
 
10.1
The Shareholders shall be responsible for all the fees and expenses in relation
to this Agreement, including but not limited to, legal fees, cost of production,
stamp duty and any other taxes and charges. If Kanghui pays the relevant taxes
in accordance with applicable law, the Shareholders shall fully reimburse
Kanghui of such taxes.

 
 
7

--------------------------------------------------------------------------------

 
Equity Pledge Agreement

--------------------------------------------------------------------------------

 
 
10.2
The Shareholders shall be responsible for all expenses (including but not
limited to, any taxes, application fees, management fees, litigation costs,
attorney’s fees, and various insurance premiums in connection with the
disposition of the Pledge) incurred by Kanghui in its recourse to collect from
the Shareholders arising from the Shareholders’ failure to pay any relevant
taxes and fees.

 
11
Confidentiality

 
The Parties of this Agreement shall acknowledge and ensure the confidentiality
of all oral and written materials exchanged relating to this Agreement. No Party
shall disclose the confidential information to any other third party without the
other Party’s prior written approval, unless: (a) it is already in the public
domain at the time when it is communicated (unless it enters the public domain
without the authorization of the disclosing Party); (b) the disclosure is in
response to the relevant laws, regulations, or stock exchange rules; or (c) the
disclosure is required by any of the Party’s legal counsel or financial
consultant for the purpose of the transaction of this Agreement. However, such
legal counsel and/or financial consultant shall also comply with the
confidentiality as stated hereof. The disclosure of confidential information by
employees of hired institutions of the disclosing Party is deemed to be an act
of the disclosing Party, and such disclosing Party shall bear all liabilities of
the breach of confidentiality.
 
12
Governing Law and Dispute Resolution

 
 
12.1
This Agreement shall be governed by and construed in accordance with PRC law.

 
 
12.2
The Parties agree that in the event a dispute shall arise from this Agreement,
the Parties shall settle their dispute through amicable negotiations and/or
arbitration in accordance with this Clause 12.2. If the Parties fail to reach a
settlement within forty-five (45) days following the negotiations, the dispute
shall be submitted to be determined through arbitration by China International
Economic and Trade Arbitration Commission (“CIETAC”), Shanghai Branch, in
accordance with CIETAC arbitration rules. There shall be three (3) arbitrators.
Kanghui, and all the Shareholders collectively as one side, shall each select
one (1) arbitrator, and both arbitrators shall be selected within thirty (30)
days after giving or receiving the demand for arbitration. The chairman of the
CIETAC shall select the third arbitrator. If a Party fails to appoint an
arbitrator within thirty (30) days after giving or receiving the demand for
arbitration, the relevant appointment shall be made by the chairman of the
CIETAC. The arbitration shall be conducted in Shanghai. The award of CIETAC is
final and shall be conclusively binding upon the Parties and shall be
enforceable in any court of competent jurisdiction. For avoidance of doubt,
Tanke, who may or may not select arbitrator, shall be bound by the award of
CIETAC.

 
 
8

--------------------------------------------------------------------------------

 
Equity Pledge Agreement

--------------------------------------------------------------------------------

 
13
Notice

 
Notice or other communications required to be given by any Party pursuant to
this Agreement shall be written in English and Chinese and delivered personally
or sent by registered mail or by a recognized courier service or by facsimile
transmission to the address of the relevant Party set forth below. The date when
the notice is deemed to be duly served shall be determined as the follows: (a) a
notice delivered personally is deemed duly served upon the delivery; (b) a
notice sent by mail is deemed duly served the third (3rd) day after the date;
and (c) a notice sent by facsimile transmission is deemed duly served upon the
time shown on the transmission confirmation of relevant documents.
 
To Kanghui
 
Address:
No 281, Building 2, Changxing Road, Tianhe District, Guangzhou

 
Attn:
Chun Rui Wu

 
Fax:
+86-20-38859482

 
Tel:
+86-20-38859499



To Tanke
 
Address:
Room 2801, East Tower of Hui Hao Building, No. 519 Machang Road, Pearl River New
City, Guangzhou, PR China 510627

 
Attn:
Guixiong Qiu

 
Fax:
+86-20-38859077

 
Tel:
+86-20-38859025

 
To the Shareholders
 
Address:
Room 2801, East Tower of Hui Hao Building, No. 519 Machang Road, Pearl River New
City, Guangzhou, PR China 510627

 
Attn:
Guixiong Qiu

 
Fax:
+86-20-38859077

 
Tel:
+86-20-38859025

 
14
Entire Contract

 
The Parties agree that this Agreement constitutes the entire agreement of the
Parties upon its effectiveness and supersedes all prior oral and/or written
agreements and understandings relating to this Agreement.
 
15
Severability

 
If any provision or provisions of this Agreement shall be held by a proper
authority to be invalid, illegal, unenforceable or in conflict with the laws and
regulations of the PRC, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
 
9

--------------------------------------------------------------------------------

 
Equity Pledge Agreement

--------------------------------------------------------------------------------

 
16
Appendices

 
The appendices to this Agreement are incorporated into and are part of this
Agreement.
 
17
Amendment or Supplement

 
 
17.1
The Parties may amend this Agreement in writing, provided that such amendment
shall be duly executed and signed by all Parties, and such amendment shall
thereupon become part of this Agreement and shall have the same legal effect as
this Agreement.

 
 
17.2
This Agreement and any amendments, modifications, supplements, additions or
changes hereto shall be in writing and come into effect upon being executed and
stamped by the Parties hereto.

 
18
Language and Copies of Agreement

 
This Agreement shall be executed in English in six (6) original, all of which
shall be equally valid and enforceable. Each Party shall retain one (1)
original.
 
[No Text Below]
 
 
10

--------------------------------------------------------------------------------

 
Equity Pledge Agreement

--------------------------------------------------------------------------------

 
[Signature Page]
 
IN WITNESS THEREOF this Agreement is duly executed by each Party or its legal
representatives on the date first set forth above.
 
 
Guangzhou Kanghui Agricultural Technology Co., Ltd.
 
 

/s/ Chun Rui Wu  

Name: Chun Rui Wu
Title:
 
 
Guangzhou Tanke Industry Co., Ltd.
 



/s/ Guixiong Qiu  

Name: Guixiong Qiu
Title: President and CEO
 
 
[Signature of Shareholders of Tanke]
 
 

Guixiong Qiu  

 
Qiu Guixiong
 
ID Card No.:
 
Owns 45% of the Equity Interest
 
 
Signature page to Equity Pledge Agreement
 
 
 

--------------------------------------------------------------------------------

 
Equity Pledge Agreement

--------------------------------------------------------------------------------

 
[Signature Page continued]
 
 

/s/ Gao Bi  

 
Gao Bi
 
ID Card No.:
 
Owns 32% of the Equity Interest
 
 

/s/ Liang Xiuzhen  

 
Liang Xiuzhen
 
ID Card No.:
 
Owns 20% of the Equity Interest
 



/s/ Teng Bing  

 
Teng Bing
 
ID Card No.:
 
Owns 3% of the Equity Interest
 
 
Signature page to Equity Pledge Agreement
 
 